   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            :
UNITED STATES SECURITIES AND                :       1:19-cv-04355-LGS-GWG
EXCHANGE COMMISSION,                        :
                                            :
                   Plaintiff,               :
                                            :
 - against -                                :
                                            :
 COLLECTOR’S COFFEE, INC. (d/b/a            :
 COLLECTORS CAFÉ), and MYKALAI              :
 KONTILAI,                                  :
                                            :
                    Defendants.
                                            :
 ______________________________________
                                            :
                                            :
 SDJ INVESTMENTS, LLC, ADOBE                :
 INVESTMENTS, LLC, AND DARREN               :
 SIVERTSEN, TRUSTEE OF THE                  :
 SIVERTSEN FAMILY TRUST U/A/D               :
 10/01/2002,                                :
                                            :
                   Intervenor-Plaintiffs,   :
                                            :
 - against –                                :
                                            :
 COLLECTOR’S COFFEE, INC. (d/b/a            :
 COLLECTORS CAFÉ), MYKALAI                  :
 KONTILAI, LOS ANGELES DODGERS,             :
 LLC, DOE INDIVIDUALS 1 THROUGH 50          :
 AND ROE CORPORATIONS 1 THROUGH             :
 50,                                        :
                     Intervenor-Defendants. :
                                            :

                     STIPULATION AND PROTECTIVE ORDER

       By and through their undersigned counsel, Plaintiff United States Securities and

Exchange Commission; Defendants/Intervenor-Defendants Mykalai Kontilai and Collector’s

Coffee, Inc.; Relief-Defendant Veronica Kontiali; Intervenor-Plaintiffs SDJ Investments, LLC,

Abode Investments, LLC, and Darren Sivertsen, Trustee of the Sivertsen Family Trust; and

                                             1
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 2 of 23



Intervenor-Defendant The Jackie Robinson Foundation, Inc. (collectively, the “Parties”)

respectively submit the following Stipulation and Protective Order for consideration and entry

by the Court.

                                             RECITALS

       WHEREAS, Rule 26(c) of the Federal Rules of Civil Procedure grants the Court broad

discretion to issue protective orders limiting disclosure or discovery in order to avoid

“annoyance, embarrassment, oppression, or undue burden or expense.”

       WHEREAS, Rule 502(d) of the Federal Rules of Evidence provides that the Court may

order that privileges and protections are “not waived by disclosure connected with the litigation

pending before the court—in which event the disclosure is also not a waiver in any other federal

or state proceeding.”

       WHEREAS, Rule 502(e) of the Federal Rules of Evidence provides that “[a]n agreement

upon the effect of disclosure in a federal proceeding is binding only on the parties to the

agreement, unless it is incorporated into a court order.”

       WHEREAS, Rule 26(b)(3)(A) of the Federal Rules of Civil Procedure provides that

“[o]rdinarily, a party may not discover documents and tangible things that are prepared in

anticipation of litigation or for trial by or for another party or its representatives (including the

other party’s attorney, consultant, surety, indemnitor, insurer, or agent)” and Rule 26(b)(3)(B)

provides that “[i]f the court orders discovery of those materials, it must protect against disclosure

of the mental impressions, conclusions, opinions, or legal theories of a party’s attorney or other

representative concerning the litigation.”

       WHEREAS, Rule 26(b)(4)(B) of the Federal Rules of Civil Procedure provides that

“Rules 26(b)(3)(A) and (B) protect drafts of any report or disclosure required under Rule 26(a)(2)

                                                 2
    Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 3 of 23



[Disclosure of Expert Testimony], regardless of the form in which the draft is recorded” and Rule

26(b)(4)(C) provides that “Rules 26(b)(3)(A) and (B) protect communications between the

party’s attorney and any witness required to provide a report under Rule 26(a)(2)(B) [Disclosure

of Expert Testimony, Witnesses Who Must Provide a Written Report], regardless of the form of

communication, except to the extent that the communications: (i) relate to compensation for the

expert’s study or testimony; (ii) identify facts or data that the party’s attorney provided and that

the expert considered in forming the opinions to be expressed; or (iii) identify assumptions that

the party’s attorney provided and that the expert relied on in forming the opinions to be

expressed.”

        WHEREAS, the Parties possess hard-copy documents and electronically stored

information that are potentially relevant to this dispute but protected from disclosure by privilege

or other protections (including work-product) (“Privileged Information”), and they seek to avoid

any waiver of privileges or other protections during the course of these proceedings, except for

intentional waivers made with the producing party’s explicit knowledge and affirmative consent.

        WHEREAS, the Parties possess information, including, but not limited to, financial

information, business and employment data, and other types of confidential information, which

is of value and not in the public domain (“Proprietary Information”).              This Proprietary

Information could be subject to discovery or disclosure in this case, yet its unrestricted disclosure

in the public domain would likely cause significant and irreparable harm to the Parties and their

respective activities.

        WHEREAS, the Parties each possess information that contains or reveals details of a

personal nature concerning individuals who are not parties to this action, in which there is a

reasonable expectation of privacy (“Private Information”).

                                                 3
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 4 of 23



       WHEREAS, the Parties expect any documents or electronically stored information they

produce in this action will be used only for purposes of this litigation, and will be handled with

a degree of security and care necessary to prevent its unauthorized access, use or disclosure,

including the timely disposition or return of discovery materials at the conclusion of this case.

       WHEREAS, the Parties expect to share information obtained through the discovery

process with their experts, consultants and others, including the Parties’ employees, attorneys

and advisers.

       WHEREAS, the Parties seek to preserve the full value and confidentiality of their

Proprietary Information and any Proprietary Information of others that they have a duty to

protect.

       WHEREAS, the Parties intend to employ reasonable methods to screen, categorize and

redact as needed any Privileged Information, Proprietary Information, or Private Information for

production (and redaction) in this case, but recognize that it may not be practicable or financially

feasible to correctly identify and designate each item correctly, so that a clawback mechanism

would be efficient.

       WHEREAS, the Parties seek to reduce the costs and burdens of discovery in this case by

ensuring that the legal privileges and protections that apply to information and documents

produced are not subject to any inadvertent, unintentional or unknowing waivers or disclosures

in this or any other jurisdiction, to the full extent permitted by law and regardless of whether

their efforts to avoid waiver or disclosure are deemed reasonable by others.

       NOW, THEREFORE, the Parties have agreed to preserve the confidentiality and privacy,

as well as the privileged or protected status of all discovered and discoverable documents and

electronically stored information involved in this case (“Discovery Material”), including all

                                                 4
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 5 of 23



Privileged Information, Proprietary Information and Private Information, in accordance with this

protective order (“Protective Order”) and pursuant to the following terms and conditions:

                                  EFFECT OF THIS ORDER

      Any person subject to this Order — including without limitation the Parties to this action,

their representatives, agents, experts and consultants, all third parties providing discovery in this

action, and all other interested persons with actual or constructive notice of this Order — will

adhere to the following terms:

                      SAFEGUARDING DISCOVERY MATERIALS

       1.     Any person subject to this Order who receives from any other person any

“Confidential Discovery Material” (i.e., information of any kind provided in the course of

discovery in this action designated “Confidential” or “Attorneys’ Eyes Only” as defined below)

must take reasonably sufficient steps to prevent its unauthorized access, use or disclosure by or

to anyone else except as expressly permitted.

       2.     The Parties and their counsel will maintain Confidential Discovery Materials

produced to them securely, with the same degree of care with which they protect their and their

clients’ sensitive and confidential materials. In particular, Discovery Materials will be hosted by

receiving Parties in secure systems, encrypted in transit and at rest or subject to appropriate

physical security measures, with suitable authentication systems.

                         DESIGNATION AND TREATMENT OF
                       CONFIDENTIAL DISCOVERY MATERIALS

       3.     Any person subject to this Order who receives from any other person any

Discovery Material designated as “Confidential” or “Attorneys’ Eyes Only” pursuant to the

terms of this Order, will not disclose such “Confidential Discovery Material” to anyone else

except as expressly permitted.

                                                 5
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 6 of 23



       4.     Confidential Discovery Material will not be used by receiving Parties for any

business, commercial or competitive purpose, or in any manner whatsoever in another case,

litigation, proceeding or activity, whether private or public, factually related to this action or

otherwise. It is the intent of the parties that information will not be designated as confidential

for tactical reasons and that nothing be so designated without a good faith belief that it has been

maintained in a confidential, non-public manner.

       5.     Documents and electronically stored information that upon a good faith belief

constitute Proprietary Information or Private Information may be designated as “Confidential”

or “Attorneys’ Eyes Only” under this Protective Order in the manner described below.

       6.     The person producing any Discovery Material may designate as Confidential any

portion of such material that consists of:

              a.      any Proprietary Information, including financial information previously

                      nondisclosed to the public, confidential research or development,

                      confidential commercial information, material relating to ownership or

                      control of any non-public company, or any business plans or marketing

                      plans previously nondisclosed to the public;

              b.      any Private Information or information of a personal or intimate nature

                      regarding any individual;

              c.      any information that qualifies for protection under Federal Rule of Civil

                      Procedure 26(c); or

              d.      any other category of information hereinafter given confidential status by

                      the Court.

       7.     The person producing any Discovery Material may designate as “Attorneys’ Eyes

                                                  6
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 7 of 23



Only” any portion of such material that consists of highly sensitive business or personal

information, the disclosure of which is highly likely to cause significant harm to an individual or

to the business or competitive position of the designating party. Any party to this litigation or

any third party who is covered by this Order, who produces or discloses any “Attorneys’ Eyes

Only” material, will label them “Attorneys’ Eyes Only” or, in the case of electronic files that

cannot be conveniently labeled, indicating in some other prominent way that the files are

considered “Attorneys’ Eyes Only,” in a way that does not interfere with legibility.

       8.     The terms “Confidential” or “Attorneys’ Eyes Only” may be used to designate,

without limitation, any type or category of: (a) hard-copy documents and electronically stored

information, including original written, recorded, graphic or electronic materials, and all identical

or non-identical copies thereof; (b) discovery responses and collections, including answers to

interrogatories, responses to requests for admissions or production, deposition transcriptions and

any of their exhibits, attachments or enclosures; (c) copies, notes, abstracts or summaries of such

information, and the information itself; and (d) any pleading, affidavit, declaration, brief, motion,

transcript or other writing containing such information.

       9.     Documents and electronically stored information, or confidential portions thereof,

must be designated as “Confidential” by labeling them “Confidential” or, in the case of electronic

files that cannot be conveniently labeled, indicating in some other prominent way that the files

are considered “Confidential,” in a way that does not interfere with legibility.

       10.    Only non-public documents and electronically stored information produced or

obtained through discovery in this case may be appropriately designated as Confidential

Discovery Material under this Protective Order. “Confidential” is not properly applied to any

documents or electronically stored information that have been at any time produced, disclosed

                                                 7
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 8 of 23



or made available to the public or otherwise available for public access outside of this litigation.

Notwithstanding the foregoing, the Parties may designate as “Confidential” any Proprietary or

Private Information disclosed to a governmental entity pursuant to a written confidentiality

agreement or under circumstances in which the documents or electronically stored information

ordinarily would be maintained in confidence pursuant to statute, rule or regulation, legal process

or customary agency practice.

       11.    At any time, any party may object to the designation of documents or electronically

stored information as “Confidential” or “Attorneys’ Eyes Only” under this Protective Order, in

which case the following process will apply:

              a.      The Parties will meet and confer telephonically in an attempt to informally

                      resolve the dispute.

              b.      If the informal process does not reach a resolution, the party who either

                      objects to any designation of confidentiality, or who, by contrast, requests

                      still further limits on disclosure (such as “Attorneys’ Eyes Only”

                      designations), will serve upon counsel for the designating person a written

                      notice stating with particularity the grounds of the objection or request.

              c.      If agreement still cannot be reached, the party seeking protection or any

                      other aggrieved party shall promptly make an application compliant with

                      paragraph 2.A of the Court’s Individual Practices to resolve the dispute.

              d.      The burden will be on the designating party to establish that its designations

                      of “Confidential” or “Attorneys’ Eyes Only” are consistent with this

                      Protective Order.

              e.      Any disputed items will be treated as “Confidential” or “Attorneys’ Eyes

                      Only” pending resolution of the dispute and until either the Parties agree
                                              8
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 9 of 23



                     that the disputed items will not be treated as “Confidential” or “Attorneys’

                     Eyes Only” or the Court rules that the disputed items will not be treated as

                     “Confidential” Or “Attorneys’ Eyes Only.”

       12.    During the course of a deposition, a party may designate documents, electronically

stored information or testimony as “Confidential” pursuant to this Protective Order, as follows:

              a.     The party making the designation will have the corresponding portion of

                     the deposition record or the exhibit labeled as “Confidential.”

              b.     Counsel may invoke the provisions of this Protective Order by stating on

                     the record during a deposition that testimony given at the deposition about

                     a particular document or disclosing particular information is subject to this

                     Protective Order or “Confidential.”

              c.     Each deposition witness testifying about “Confidential” material during a

                     deposition will be provided at the deposition with a copy of this Protective

                     Order and will be advised on the record that he or she is bound by the terms

                     of this Protective Order and informed of the applicable legal remedies for

                     violating this Protective Order.

              d.     No person will be present during portions of a deposition that have been

                     designated “Confidential,” unless that person is authorized under the terms

                     of this Protective Order to receive documents and information that have

                     been designated as “Confidential,” or unless that person receives the

                     express consent to be present from the party making the designation.

              e.     If so designated, the final transcript of the designated testimony will be

                     bound in a separate volume and marked “Confidential Information

                                               9
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 10 of 23



                      Governed by Protective Order” by the reporter.

               f.     The Parties will have an additional ten (10) business days following receipt

                      of a final deposition transcript to designate the deposition testimony or

                      deposition exhibits as “Confidential.” Prior to the conclusion of the ten

                      (10) day period, all recordings, transcripts and exhibits, and the information

                      contained therein, will be deemed as “Confidential.”

               g.     Access to any portion of a deposition transcript or exhibit designated

                      “Confidential” will be limited pursuant to the terms of this Protective

                      Order.

         13.   The Parties may designate as “Confidential” or “Attorneys’ Eyes Only” documents

and electronically stored information produced by third-parties. This includes both copies of

items previously designated “Confidential” or “Attorneys’ Eyes Only” and unique documents

received from the third-party and identified as “Confidential” or “Attorneys’ Eyes Only” for the

first time. Third-parties may designate their own documents as “Confidential” or “Attorneys’

Eyes Only” pursuant to this Protective Order. Designations of third-party documents will be

made as soon as reasonably practicable, but not later than thirty (30) days after receipt of the

document or information.       Designations of third-party documents as “Confidential” or

“Attorneys’ Eyes Only” will be memorialized in a writing that lists the Bates numbers or other

identifying characteristics of the designated document or information, and, if less than an entire

document or file is designated, a description of the designated portions of the document and the

basis for the designation, with sufficient detail that an objecting party can determine what is at

issue.

         14.   Documents and electronically stored information that have been designated

                                                10
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 11 of 23



“Confidential,” along with summaries, characterizations, descriptions, copies or extracts of such

materials and the information within them, must be maintained by the Parties in confidence and

may not be given, shown, made available to or communicated to any other person whomsoever,

except to the following:

              a.     the Parties to this action, including any officer, director or in-house counsel

                     of a named party or its affiliated companies, and with respect to Discovery

                     Material designated as Confidential that was produced by a non-party, also

                     to such non-party;

              b.     counsel, including personal counsel for the parties, retained specifically for

                     this action, including any paralegal, clerical or temporary staff, litigation

                     support personnel and other assistants employed or engaged by such

                     counsel or working under the supervision of such counsel on this matter;

              c.     as to any document, its author, its addressee, and any other person indicated

                     on the face of the document as having received a copy;

              d.     any witness whom counsel for a party in good faith believes may be called

                     to testify at trial or deposition in this action, only to the extent necessary to

                     conduct or prepare for depositions or testimony in this litigation, and

                     provided that such person has first executed a Non-Disclosure Agreement

                     in the form annexed as an Exhibit hereto;

              e.     any person retained by a party to serve as an expert or consultant or

                     otherwise provide specialized advice to counsel in connection with this

                     action, provided such person has first executed a Non-Disclosure

                     Agreement in the form annexed as an Exhibit hereto;

                                                11
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 12 of 23



              f.      stenographers engaged to transcribe depositions conducted in this action;

              g.      independent photocopying, graphic production forensics or litigation

                      support service personnel employed by the parties or their counsel to assist

                      in this action and any computer service personnel performing duties in

                      relation to a computerized litigation platform;

              h.      the Court and its support personnel;

              i.      any other person whom the producing person, or other person designating

                      the Discovery Material confidential, agrees in writing may have access to

                      such Discovery Material; or

              j.      government personnel in connection with any parallel criminal case.

       15.     Prior to any disclosure of any material designated “Confidential” to any person

referred to in subparagraphs 14 (d) or 14 (e), such person will be provided by counsel with a

copy of this Protective Order and will sign a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto—stating that that person has read this Order and agrees to be bound by its

terms. Said counsel will retain each signed Non-Disclosure Agreement.

       16.    Material produced and marked as “Attorneys’ Eyes Only” may be disclosed only

to outside counsel for the receiving party and to such other persons as counsel for the producing

party agrees in advance or as ordered by the Court.

       17.    Any Party issuing a subpoena to a non-party will enclose a copy of this Order and

notify the non-party that the protections of this Stipulation are available to such non-party.

       18.    Nothing in this Protective Order will require that non-testifying experts or

consultants be deposed or otherwise be subject to discovery. Such experts or consultants will

execute the Non-Disclosure Agreement and the retaining party will maintain that Non-Disclosure

                                                12
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 13 of 23



Agreement in escrow.

       19.    Nothing in this Protective Order affects the rights of the Parties, or any third-party,

to use or disclose their own Proprietary Information in any way, whether or not it has been

designated as “Confidential” in this case. The disclosure by one of the Parties of its own

Proprietary Information will not constitute a waiver or alter the protections of this Protective

Order, and will not entitle other Parties, non-parties or their attorneys or their other agents to use

or disclose such information in violation of the Protective Order. Nevertheless, any disclosure

or use by the designating party that would prevent an item from being designated as

“Confidential” pursuant to this Protective Order, or that is inconsistent with its confidential

status, will serve as a basis to object to the “Confidential” designation.

       20.    If anyone other than the designating party desires to give, show, make available or

communicate any documents or electronically stored information marked or otherwise

designated as “Confidential” to any person who is not specifically authorized to have access to

such documents or electronically stored information pursuant to the terms of this Protective

Order, then the party intending to make such disclosure will notify the producing party of such

intent, not less than five (5) business days prior to the intended disclosure. Said notification will

be sufficiently specific to inform the producing party of the intended scope of the disclosure,

including the name and/or job description of the person to whom such disclosure is intended.

The Parties will then attempt to negotiate the terms of disclosure within two (2) business days of

the notification. If no agreement can be reached during this shortened meet-and-confer period,

then counsel for all affected persons will convene a joint telephone call with the Court to obtain

a ruling. All disputed items will be treated as “Confidential” pending resolution of the dispute

and until either the Parties agree that the disputed items will not be treated as “Confidential” or

                                                 13
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 14 of 23



the Court rules that the disputed items will not be treated as “Confidential.”

       21.     Filing Confidential Discovery Material. All Confidential Discovery Material filed

with the Court, and all portions of pleadings, motions or other papers filed with the Court that

disclose Confidential Discovery Material filed with the Court, shall be the subject of an

application to seal in accordance with the procedures set out in the Local Rules and Individual

Practices of Magistrate Judge Gabriel W. Gorenstein. The Parties will use their best efforts to

minimize such sealing.

       22.     A non-designating party intending to use at trial documents or electronically stored

information designated as “Confidential” or “Attorneys’ Eyes Only” under this Protective Order

will give not less than five (5) business days’ advance written notice to all Parties. If any party

objects to the use of such documents or electronically stored information at trial, then the party

seeking the use at trial may seek relief from the Court. “Confidential” or “Attorneys’ Eyes Only”

documents will lose that status when they are first used in the course of the trial, at which point

they will no longer be considered “Confidential” or “Attorneys’ Eyes Only” documents. Any

party wishing to maintain the “Confidential” or “Attorneys’ Eyes Only” status of documents

used in trial will have the burden of convincing the Court to issue an order continuing such

designation.

       23.     All persons are placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

such material has previously been sealed or designated as Confidential. The Court also retains

discretion whether or not to afford confidential treatment to any Confidential Document or

information contained in any Confidential Document submitted to the Court in connection with

any motion, application, or proceeding that may result in an order and/or decision by the Court.

                                                14
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 15 of 23



       24.    In the event that it comes to the attention of an attorney for a receiving party that

documents designated as “Confidential” or “Attorneys’ Eyes Only” have been inadvertently

disclosed to someone not authorized under the terms of this Protective Order to receive such

materials, then the attorney will immediately give notice describing the circumstances of the

unauthorized disclosure for counsel of record to the party who designated the document or

information as “Confidential” or “Attorneys’ Eyes Only.” Additionally, upon recognizing any

failure to treat documents designated as “Confidential” or “Attorneys’ Eyes Only” in the manner

provided herein, the Parties will immediately take such steps as are reasonably necessary to have

the items appropriately protected, sealed or restored to their confidential status, along with

providing notice to the designating party.

       25.    In the event that documents or information designated as “Confidential” or

“Attorneys’ Eyes Only” are inadvertently produced without the appropriate designation, such

documents and copies thereof will be returned to the producing party within five (5) business

days of any written notice requesting their return in order to affix the appropriate designation and

return them to the receiving party within five (5) business days, or they will be immediately

stamped by the receiving party as “Confidential” pursuant to the producing party’s request and

permission. Under no circumstances will the inadvertent, unintentional or unknowing production

of “Confidential” or “Attorneys’ Eyes Only” documents or information, or the giving of

testimony claimed to be “Confidential” or “Attorneys’ Eyes Only” without so labeling the

transcript during the deposition, constitute a waiver of the confidentiality designation.

       26.    The Parties may request reasonable extensions of the deadlines for designating

their documents “Confidential” or “Attorneys’ Eyes Only” under this Protective Order, and such

requests will not be unreasonably denied by the other party.

                                                15
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 16 of 23



        27.   Within thirty (30) days after receiving notice of the entry of an order, judgment, or

decree finally disposing of this litigation, or any other proceeding in which Confidential

Discovery Material is permitted to be used, including the exhaustion of all possible appeals, and

upon the written request of the Producing Party, all persons having received information

designated as “Confidential” or “Attorneys’ Eyes Only” pursuant to this Order will either (a)

make a good-faith and reasonable effort promptly to return such material and all copies thereof

(including summaries, excerpts, and derivative works) to counsel for the producing party; or (ii)

make a good-faith and reasonable effort promptly to destroy all such Confidential material, and

certify to its destruction in writing to counsel for the producing party. However, counsel for the

Parties will be entitled to retain court papers, deposition and trial transcripts, and litigation files

(including attorney work product and discovery material containing “Confidential” Discovery

Material), provided that such counsel, and employees of such counsel, will maintain the

confidentiality thereof and will not disclose such court papers, deposition and trial transcripts,

and litigation files (including attorney work product and discovery material containing

Confidential Discovery Material) to any person except pursuant to a court order or agreement by

the producing party or except as otherwise required by law. All materials returned to the Parties

or their counsel by the Court likewise will be disposed of in accordance with this paragraph.

        28.   If any person in possession of Confidential Discovery Material receives a subpoena

or other compulsory process seeking the production or other disclosure of Confidential

Discovery Material (collectively, a “Demand”), the receiving party will give written notice (by

hand or email) to counsel for the producing party within three (3) business days of receipt of

such Demand (or if a response to the Demand is due in less than three business days, at least

twenty-four (24) hours prior to the deadline for a response to the Demand), identifying the

                                                 16
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 17 of 23



Confidential Discovery Material sought and enclosing a copy of the Demand, and must object to

the production of the Confidential Discovery Material or on the grounds of the existence of this

Order. The burden of opposing the enforcement of the Demand will fall on the producing party.

Nothing herein will be construed as requiring the recipient of Confidential Discovery Material,

or anyone else covered by this Order, to challenge or appeal any order requiring production of

Confidential Discovery Material or to subject itself to any penalties for noncompliance with any

legal process or order, or to seek any relief from this Court or any other court. Compliance by

the receiving party with any order directing production pursuant to a Demand of any Confidential

Discovery Material will not constitute a violation of this Order.

       29.    In the event that Confidential Discovery Material is disclosed to any person other

than in the manner authorized by this Order, or in the event it comes to the attention of a receiving

party that there has been or is likely to be a loss of confidentiality of any Confidential Discovery

Material, the receiving party responsible for the disclosure or loss of confidentiality will

immediately inform the designating party of all pertinent facts relating to the disclosure or loss

of confidentiality, including, if known, the name, address, and employer of each person to whom

the disclosure was made.        The receiving party responsible for a disclosure or loss of

confidentiality will also make reasonable efforts to prevent further disclosure or use of

Confidential Discovery Material by each unauthorized person who receives the information.

          NON-WAIVER OF PRIVILEGE PURSUANT TO FRE RULE 502(d)

       30.    Pursuant to Rule 502(d)-(f) of the Federal Rules of Evidence, no unintentional

disclosure of Privileged Information during the discovery process in this litigation, regardless of

the cause of the disclosure or the reasonableness or lack of reasonableness of the efforts to

prevent it, will constitute a waiver of any privilege or other protections (including work product)


                                                17
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 18 of 23



applicable to Discovery Materials, in this or any other proceeding.

       31.    If the producing party discovers that privileged or protected material has been

produced unintentionally, or it learns of the production of such privileged or protected material

from another party, the producing party will promptly request that the receiving party

immediately return the documents in question.

       32.    Upon receiving such a clawback request and notification of an unintentional

disclosure, or if a receiving party or its counsel self-identifies Privileged Information in a

production, the receiving party will immediately sequester, return, delete or destroy all copies of

such inadvertently produced Privileged Information, including any and all work-product

containing or derived from Privileged Information, and the receiving party will make no further

use or disclosure of the Privileged Information whatsoever.

       33.    A receiving party must notify the producing party if the receiving party discovers

Privileged Information among Discovery Materials it has received, or if the receiving party

disclosed Privileged Information to others before receiving notification of its privileged status.

A receiving party must take all necessary and reasonable steps to secure the return of any

Privileged Information of a producing party that the receiving party has disclosed to others, and

such disclosure by the receiving party will not operate as a waiver of any privilege or protections

afforded to Privileged Information, in this or any other proceeding.

       34.    Parties will act in good faith to timely produce privilege logs.

       35.    Nothing in this Order will prevent a receiving party from challenging the assertion

of privilege or other protection with respect to any documents or electronically stored

information subject to discovery in this case; provided, however, that any challenge to the

privileged status of Privileged Information that has been unintentionally produced must be made

                                               18
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 19 of 23



within ten (10) court days after the producing party gives notice of the privilege or protection,

by presenting the disputed information under seal with the Court for determination pursuant to

Federal Code of Civil Procedure 26(b)(5)(B) or other procedures outlined by the Court.

Provided, however, that the fact that documents and/or information were produced

unintentionally in this action cannot serve as a reason for finding that any applicable privilege or

protection has been waived.

        36.    Notwithstanding anything to the contrary herein, Privileged Information that has

been prepared by the Parties’ outside lawyers during the pendency of this action is not subject to

discovery in this litigation.

        37.    The amount of time and scrutiny the Parties devote to searching for and excluding

Privileged Information from their productions is within the sole discretion of each of them.

Nothing in this Order will be construed or interpreted to limit or reduce the amount of time or

scrutiny that a party may devote to the review of Discovery Materials prior to their production

to identify and prevent Privileged Information from being disclosed.

                                           EXPERTS

        38.    Consistent with Rule 26(b)(3)(A-B) and Rule 26(b)(4)(B-C), drafts of any reports

created by a person who has been identified as an expert whose opinions will be presented at

trial, as well as communications between a party’s counsel and a person that that party has

identified as an expert whose opinions will be presented at trial, will not be discoverable unless

they are expressly excepted under Rule 26(b)(4)(C)(i)-(iii).

                                  GENERAL PROVISIONS

        39.    Entering into this Stipulation, or agreeing to and/or producing or receiving

Discovery Material or otherwise complying with the terms of this Stipulation, will not:


                                                19
Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 20 of 23



        a.    Prejudice in any way the rights of the Parties to (i) seek production of

              documents or information they consider subject to discovery, or (ii) object

              to the production of documents or information they consider not subject to

              discovery;

        b.    Prejudice in any way the rights of the Parties to object to the authenticity

              or admissibility into evidence of any Discovery Material;

        c.    Operate as an admission by any party that any particular Discovery

              Material constitutes Confidential Discovery Material or does (or does not)

              contain or reflect confidential information.

        d.    Require either of the Parties to employ any particular method or technique

              to locate, redact or exclude Proprietary Information, Privileged Information

              or Private Information from the Discovery Materials they produce;

        e.    Prejudice in any way the rights of any party to (i) petition the Court for a

              further protective order relating to any purportedly Confidential Discovery

              Material, or (ii) seek a determination by the Court whether any Discovery

              Material or Confidential Discovery Material should be subject to the terms

              of this Order;

        f.    Prevent any party from agreeing in writing to alter or waive the provisions

              or protections provided herein with respect to any particular Discovery

              Material;

        g.    Prejudice in any way the rights of any party to object to the relevance,

              authenticity, use, or admissibility of any document, testimony, or other

              evidence subject to this Order;

                                       20
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 21 of 23



              h.     Preclude any party from objecting to discovery that it believes to be

                     otherwise improper;

              i.     Operate as a waiver of any attorney-client, work product, business strategy,

                     or other privilege or immunity; or

              j.     Constitute an agreement by any party to produce any documents or other

                     materials in discovery not otherwise agreed upon or required by Court

                     order or the Federal Rules of Civil Procedure.

       40.    The provisions of this Protective Order may be modified at any time by stipulation

of the Parties approved by order of the Court. In addition, a party may at any time apply to the

Court for modification of this Protective Order.

       41.    The Parties expressly acknowledge that, by entering into this Stipulation, they do

not waive any claims or defenses.

       42.    The Court will retain jurisdiction to enforce and/or to modify this Protective Order.


      SO ORDERED as of the date of execution.

      DATED: May 12, 2020




                                               21
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 22 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            :
UNITED STATES SECURITIES AND                :           1:19-cv-04355-LGS-GWG
EXCHANGE COMMISSION,                        :
                                            :
                   Plaintiff,               :
                                            :
 - against -                                :
                                            :
 COLLECTOR’S COFFEE, INC. (d/b/a            :
 COLLECTORS CAFÉ), and MYKALAI              :
 KONTILAI,                                  :
                                            :
                    Defendants.
                                            :
 ______________________________________
                                            :
                                            :
 SDJ INVESTMENTS, LLC, ADOBE                :
 INVESTMENTS, LLC, AND DARREN               :
 SIVERTSEN, TRUSTEE OF THE                  :
 SIVERTSEN FAMILY TRUST U/A/D               :
 10/01/2002,                                :
                                            :
                   Intervenor-Plaintiffs,   :
                                            :
 - against –                                :
                                            :
 COLLECTOR’S COFFEE, INC. (d/b/a            :
 COLLECTORS CAFÉ), MYKALAI                  :
 KONTILAI, LOS ANGELES DODGERS,             :
 LLC, DOE INDIVIDUALS 1 THROUGH 50          :
 AND ROE CORPORATIONS 1 THROUGH             :
 50,                                        :
                     Intervenor-Defendants. :
                                            :
                             NON-DISCLOSURE AGREEMENT

      I, _______________________________________, acknowledge that I have read and

understand the Stipulation and Protective Order in this action (the “Order”). I agree that I will

abide by the Order and will not disclose any Confidential Discovery Material produced in this

litigation to anyone other than for purposes of this litigation and consistent with the terms of the

                                                22
   Case 1:19-cv-04355-LGS-GWG Document 327 Filed 05/12/20 Page 23 of 23



Order. At the conclusion of the litigation or my role in it, I agree to return to the party or attorney

from whom I received it or destroy all Discovery Material provided to me.

      By acknowledging these obligations under the Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New

York for the purpose of any issue or dispute arising under this Non-Disclosure Agreement and

that my willful violation of any term of the Order could subject me to punishment for contempt

of Court.

      Dated: ________________________________

      By:     _________________________________




                                                 23
